Palma v Douglas (2017 NY Slip Op 09247)





Palma v Douglas


2017 NY Slip Op 09247


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Acosta, P.J., Richter, Mazzarelli, Andrias, Gesmer, JJ.


&em;

[*1] Hugo I. Palma,	 Plaintiff-Appellant,
v Anthony A. Douglas, et al., Defendants-Respondents.


Law Offices of William Pager, Brooklyn (William Pager of counsel), for appellant.
Law Offices of John Trop, Yonkers (David Holmes of counsel), for respondents.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered June 9, 2016, which, in this action for personal injuries sustained in a motor vehicle accident, denied plaintiff's motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
The court properly denied plaintiff's motion as the evidence, including the parties' conflicting accounts as to how the accident occurred and the police accident report, presents triable issues of fact as to who was at fault for the accident (see e.g. Geralds v Damiano, 128 AD3d 550 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK